Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.
 

Status of the Claims
Claims 1, 2, 6, 8, 10, 11, 13-15, 18, and 19 have been amended. Claims 3, 5, and 17 have been canceled. Claims 1, 2, 4, 6-16, and 18-20 are pending. 

Response to Arguments
Applicant provides no arguments for the previous claim objections, but Examiner notes that the claim objections are withdrawn in light of the amended claim limitations. 
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4, 6-8, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyles (2020/0219390) in view of Hudson (2018/0025550) further in view of Stefik (2015/0138362) further in view of Sadeghi (2017/0323227).

Claim 1: Lyles in view of Hudson discloses: 
A system, comprising: a parking meter having a first timer, a second timer, an alarm, and a wireless communication module; 
Lyles discloses a parking meter having a first and second timer and a wireless module: (Lyles ¶0008 discloses a variation of the system that manages vehicle parking in a parking structure including detecting the license plate of the vehicle and initiating a timer associated with the license plate number (parking meter); ¶0119 discloses another variation where the system interfaces with parking meters in on-street parking (also parking meters); ¶0007 after querying the whitelist in response to the license plate number labeled as unverified, initiating a timer associated with the license plate number for a duration of a grace period (first timer); ¶0070-¶0071 discloses that when an institution is authorizing payment for the parking (see ¶0066-¶0067, the institution returns a “yes” or true value when authorizing for a user, the institution authorizes a maximum parking time for the user (e.g. 2 hours, 30 minutes, etc.) (first timer); and once the maximum parking time (first timer) concludes, and no payment has been remitted, the system can update the log after an additional 15 minutes (second timer)) to either in-violation or unauthorized; ¶0029 discloses the system supports wireless communications with entry and exit camera units, and ¶0077 disclosing a wireless communication module). Lyles does not explicitly disclose that the meter has an alarm. Hudson discloses this limitation: (Hudson ¶0058 and ¶0074 disclosing the parking meter having a plurality of status indicators (visual alarms) and ¶0142 disclosing the meter having audible and visible alarms). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyles to include that the parking meter has an alarm as taught by Hudson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lyles in order to quickly indicate a parking status to a user and convey levels of urgency (see ¶0058 of Hudson).

and a sensor configured to detect a presence of a vehicle at a location designated for parking, (Lyles ¶0007 and ¶0009 disclosing detecting a license plate number captured by an entry camera unit (sensor) arranged near an entrance of a parking structure; ¶0023 further disclosing the forward-facing entry camera unit can also include a motion sensor; see also ¶0074 in detecting the vehicle, since the user may also authorize parking payment via an institution; ¶0029-¶0030 disclosing the processor detecting and extracting license plate numbers from entry cameras units (sensors) via the communication module (established communication with sensor and processor))
and send a first signal and a second signal to the parking meter upon detecting an arrival and departure of the vehicle at the location, respectively; (Lyles ¶0030 discloses the processor extracting license plate numbers and transmitting the license plate number back to the kiosk (signaling) for further handling; this occurs for both entry and upon exit (two signals), see ¶0029 and ¶0030; ¶0040 disclosing receipt of the images from the entry camera unit and the camera transmitting the images directly to the external computer system (also a signal); the license plate number of a vehicle can be extracted from these images; (see also ¶0043 for exit))

wherein the parking meter is configured to: initiate the first timer in response to receiving the first signal and set off the alarm upon an expiration of the first timer; 
Lyles discloses initiating the first timer in response to receiving the first signal (vehicle has arrived): (Lyles ¶0007 disclosing detecting the license plate number in a first image capture by the entry camera unit; ¶0030 discloses the processor extracting license plate numbers and transmitting the license plate number back to the kiosk (signal) for further handling; ¶0007 and ¶0053-¶0054 disclosing after querying the whitelist in response to the license plate number labeled as unverified, initiating a timer (first timer) associated with the license plate number for a duration of a grace period; ¶0075 disclosing if payment for the license plate number is not received or validated by an external entity prior to expiration of the grace period, the system updates the data log to indicate that the license plate number is in-violation; ¶0082 disclosing when the data log returns an in-violation status of a license plate number, the mobile enforcement unit outputs an audible alarm). While Lyles discloses that once the data log returns an in-violation status of a license plate number, the mobile enforcement unit outputs an audible alarm (¶0082), Lyles does not explicitly disclose setting off the alarm (of the parking meter) upon an expiration of the first timer. Hudson discloses this limitation: (Hudson ¶0105 disclosing that when the meter reservation timer is up, the status of the parking spot resets to become available; the resetting of the status may be indicated as changing the pin color to green; this occurs on the meter as well in ¶0091 which discloses the color beacon on the meter flashes green in available and may also be indicated in a green pin on the app; ¶0080 further indicates this by disclosing when the spot is changed to available the meter changes to green as opposed to red when unavailable; see also ¶0108). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyles to include that the parking meter has an alarm as taught by Hudson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lyles in order to quickly indicate a parking status to a user and convey levels of urgency (see ¶0058 of Hudson).

set off the alarm at a predetermined time after an expiration of the second timer; 
Lyles discloses that a mobile enforcement unit may output an audible alarm once the maximum parking time concludes and the system updated the log to in-violation after an additional 15 minutes (¶0071 and ¶0082). Lyles does not explicitly disclose setting off the alarm (of the parking meter) at a predetermined time after an expiration of the second timer. Hudson discloses this limitation: (Hudson ¶0084 disclosing when the smart parking meter (for the actual parking time limit after payment received, e.g. second timer) expires, the meter may emit an alert or notification in the form of visual (i.e. red light) or auditory notification). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyles to include setting off the alarm (of the parking meter) at a predetermined time after an expiration of the second timer as taught by Hudson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lyles in order to quickly indicate a parking status to a user and convey levels of urgency (see ¶0058 of Hudson).

and reset the second timer upon receiving the second signal.
Lyles discloses initiating a second timer (Lyles ¶0070-¶0071 discloses that when an institution is authorizing payment for the parking (see ¶0066-¶0067, the institution returns a “yes” or true value when authorizing for a user, the institution authorizes a maximum parking time for the user (e.g. 2 hours, 30 minutes, etc.) (first timer); and once the maximum parking time concludes, and no payment has been remitted, the system can update the log after an additional 15 minutes (second timer)) to either in-violation or unauthorized), but does not explicitly disclose reset the second timer upon receiving the second signal. Hudson discloses this limitation: (Hudson ¶0139 discloses determining a violation has occurred once the vehicle remains parked in the spot beyond the timer, and ¶0140 discloses once the vehicle departs, the violation status is removed and the meter is reset to zero minutes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyles in view of Sadeghi to include reset the second timer upon receiving the second signal as taught by Hudson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lyles in view of Sadeghi in order to provide improved parking meter systems (see ¶0007 of Hudson).

identify contact information based on a vehicle identifier; (Lyles ¶0051 disclosing the license plate number (LPN) being submitted to the whitelist (associated with a parking structure; list in which LPN for which parking asses and current and payment method was previously supplied) along with contact information (e.g. email phone number, etc.) in an online application; ¶0055 further discloses the whitelist returning confirmation that the LPN is associated with the user contact information (e.g. email, phone number))

Lyles in view of Hudson further in view of Stefik discloses:
transmit a notification to a mobile device associated with the vehicle, wherein the notification is transmitted according to the contact information at a predetermined time prior to the first timer expiring, wherein the notification includes an option to extend the first timer, and wherein a duration to extend can be selected using the mobile device;  
Lyles discloses transmitting a notification to a mobile device associated with the vehicle, wherein the notification is transmitted according to the contact information: (Lyles ¶0055 disclosing whitelist returning confirmation that the LPN is associated with the user contact information (e.g. email, phone number) and a supplied payment method which is rejected; the system serves a prompt to update the payment information via the supplied contact information (i.e. SMS, email); if the payment method only recently expired, the system marks the LPN in “grace period” and the user can supply the updated info via their app; also if the payment failed the system can mark the LPN is “grace period” as well, and initiate a timer for the grace period). Lyles does not explicitly disclose transmitting the notification at a predetermined time prior to the first timer expiring, wherein the notification includes an option to extend the first timer, and wherein a duration to extend can be selected using the mobile device. Stefik discloses this limitation/concept: (Stefik ¶0112 disclosing a check-in grace period, the grace period representing an amount of time that a driver can park for free without checking in; ¶0114 also disclosing a parking variation where a first period of the parking may be free, i.e. 30 minutes; ¶0125 disclosing parking spaces having grace periods for arrival and check-in; ¶0126 disclosing a driver being sent an alert by phone, text, etc. if a grace period for a reservation is about to expire; the driver has a window of time to respond to the alert informing the parking services that they still need the space; may be charged extra to continue to hold the space (extending the first timer or grace period); also ¶0205 disclosing a parking scenario where the customer takes advantage of the free parking grace period (note the free parking is extended due to vendor validating); and once the server sends the customer an alert text message when there is 15 minutes left in the parking (predetermined time prior to expiration period), asking whether she wants to extend parking, the customer responds with “30” meaning she wants to add 30 minutes to her parking time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyles in view of Hudson to include transmitting a notification to a mobile device associated with the vehicle, wherein the notification is transmitted according to the contact information at a predetermined time prior to the first timer expiring, wherein the notification includes an option to extend the first timer, and wherein a duration to extend can be selected using the mobile device as taught by Stefik. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lyles in view of Hudson in order to avoid wasting parking resources (see ¶0125 of Stefik).

Lyles in view of Hudson further in view of Stefik further in view of Sadeghi discloses:
reset the first timer and initiate the second timer upon the wireless communication module establishing a connection with the mobile device before the expiration of the first timer, wherein a duration of the second timer is based at least in part on a request conveyed in the connection; 
Lyles, while disclosing a first timer, does not explicitly disclose resetting the first timer. Sadeghi discloses this limitation: (Sadeghi ¶0105 disclosing the meter reservation timer (similar to grace period) where the user has the time to arrive at the parking spot, and once the amount of time allotted is up, the status of the reserved parking spot resets to become available). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyles in view of Hudson to include resetting the first timer as taught by Sadeghi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lyles in view of Hudson in order to manage parking spaces using artificial intelligence (see ¶0002 of Sadeghi).
Regarding the limitation of initiate a second timer upon the wireless communication module establishing a connection with a mobile device associated with the vehicle
Lyles discloses initiating a second timer (Lyles ¶0070-¶0071 discloses that when an institution is authorizing payment for the parking (see ¶0066-¶0067, the institution returns a “yes” or true value when authorizing for a user, the institution authorizes a maximum parking time for the user (e.g. 2 hours, 30 minutes, etc.) (first timer); and once the maximum parking time concludes, and no payment has been remitted, the system can update the log after an additional 15 minutes (second timer)) to either in-violation or unauthorized), but does not explicitly disclose initiate a second timer upon the wireless communication module establishing a connection with a mobile device associated with the vehicle before the expiration of the first timer, wherein a duration of the second timer 2 ACTIVE 63466912v4PATENT Application Serial No. 16/805,596Docket No. 120426.212600/USis based at least in part on a request conveyed in the connection. Hudson discloses this limitation: (Hudson ¶0092 disclosing once a vehicle is detected, the meter beings a grace period timer; ¶0092-¶0093 discloses once payment is processed/accepted the parking period beings, the parking period counts down the time the user purchased until the vehicle exits the place or the parking time expires (second timer); ¶0092 further discloses the grace period accrues until payment is received (before the first timer expires), if the grace period times out, a violation is determined; ¶0145 disclosing the driver/user paying with their phone via NFC, user holds phone to the reader and transmits data to validate the account (establishing connection with mobile device associated with vehicle, payment/parking request conveyed in the connection)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyles to include initiate a second timer upon the wireless communication module establishing a connection with a mobile device associated with the vehicle as taught by Hudson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lyles in order to provide improved parking meter systems (see ¶0007 of Hudson).

Claim 2: The system of claim 1, further comprising a camera configured to capture an image of a license plate of the vehicle, derive the vehicle identifier from the image of the license plate, and send the derived image to the parking meter. (Lyles ¶0007 disclosing the license plate number (identifier) being captured by a camera arrange near an entrance of the parking structure; ¶0029-¶0030 discloses a processor of the kiosk (parking meter) that extracts the license plate numbers from the images received from the entry and exit camera units; the camera unit may also include an integrated processor to detect and extract license plate numbers from images captured by a camera and transmit the LPN to the kiosk; ¶0012 disclosing the method may be executed by entry/exit camera and/or a kiosk arranged in or near the parking structure to capture images and read license plate number of  vehicle entering and exiting; upon reading the license plate numbers, an image captured by the kiosk queries a whitelist of license plate numbers and initiate payment)

Claim 4: The system of claim 1,
Lyles discloses the system receiving an identifier, but does not explicitly disclose that the mobile device transmits a vehicle identifier to the parking meter. Sadeghi discloses this limitation:
wherein the mobile device transmits a vehicle identifier to the parking meter. (Sadeghi ¶0100 disclosing performing basic initialization which may be a license plate number which is received though the mobile app in the process of single-click parking; ¶0037 discloses the backend server receives real-time information from the smart parking meter, and ¶0047 disclosing the backend server controls a mobile app on the user’s mobile devices that are used by  the users to interact with the system)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyles in view of Hudson further in view of Stefik to the mobile device transmits a vehicle identifier to the parking meter as taught by Sadeghi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6: The system of claim 1, wherein the parking meter is further configured to: register a user by obtaining a license plate number corresponding to the vehicle and the contact information associated with the user; (Lyles ¶0051 disclosing adding the (registering) the license plate number to the whitelist; the user may supply a license plate number and contact information (e.g. email address, phone number))
store a cumulative parking fee balance associated with the user; (Lyles ¶0113 disclosing a data log of license plate numbers that have citations issued with unpaid/outstanding payments or balances; the system can retrieve a current citation fee for each outstanding parking citation issued to this license plate number (the fee and license plate number is stored in the data log))
and receive a parking fee payment to be applied towards the cumulative parking fee balance. (Lyles ¶0113 disclosing initiating payment for each confirmed citation fee via payment method submitted by the user)

Claim 7: The system of claim 1, 
Lyles discloses that a mobile enforcement unit output an audible alarm when the vehicle is in violation (¶0082), but does not explicitly disclose that the alarm, when set off, generates an audio or visual signal. Hudson discloses this limitation:
wherein the alarm, when set off, generates an audio or visual signal. (Hudson ¶0058 disclosing alarms/notifications designating that a violation has occurred (i.e. time expired))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyles to include that the alarm, when set off, generates an audio or visual signal as taught by Hudson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lyles in order to quickly indicate a parking status to a user and convey levels of urgency (see ¶0058 of Hudson).

Claim 8: Lyles discloses: A system, comprising: a sensor configured to detect a presence of a vehicle at a location designated for parking, (Lyles ¶0007 and ¶0009 disclosing detecting a license plate number captured by an entry camera unit (sensor) arranged near an entrance of a parking structure; ¶0023 further disclosing the forward-facing entry camera unit can also include a motion sensor; see also ¶0074 in detecting the vehicle, since the user may also authorize parking payment via an institution; ¶0029-¶0030 disclosing the processor detecting and extracting license plate numbers from entry cameras units (sensors) via the communication module (established communication with sensor and processor))
and generate a first signal and a second signal upon detecting an arrival and departure of the vehicle at the location, respectively; (Lyles ¶0030 discloses the processor extracting license plate numbers and transmitting the license plate number back to the kiosk (signaling) for further handling; this occurs for both entry and upon exit (two signals), see ¶0029 and ¶0030; ¶0040 disclosing receipt of the images from the entry camera unit and the camera transmitting the images directly to the external computer system (also a signal); the license plate number of a vehicle can be extracted from these images; (see also ¶0043 for exit))
and a parking meter in communication with the sensor, the parking meter comprising memory and a processor, the processor being configured to: (Lyles ¶0019 disclosing sensors to detect vehicles; disclosing a variation where the system can interface with parking meters or on-street parking kiosks; ¶0121 disclosing systems and memory; ¶0029-¶0030 disclosing a processor)

Lyles in view of Hudson discloses:
initiate a first timer upon receiving the first signal and set off a first alarm upon an expiration of the first timer; 
Lyles discloses initiating the first timer in response to receiving the first signal (vehicle has arrived): (Lyles ¶0007 disclosing detecting the license plate number in a first image capture by the entry camera unit; ¶0030 discloses the processor extracting license plate numbers and transmitting the license plate number back to the kiosk (signal) for further handling; ¶0007 and ¶0053-¶0054 disclosing after querying the whitelist in response to the license plate number labeled as unverified, initiating a timer (first timer) associated with the license plate number for a duration of a grace period; ¶0075 disclosing if payment for the license plate number is not received or validated by an external entity prior to expiration of the grace period, the system updates the data log to indicate that the license plate number is in-violation; ¶0082 disclosing when the data log returns an in-violation status of a license plate number, the mobile enforcement unit outputs an audible alarm). While Lyles discloses that once the data log returns an in-violation status of a license plate number, the mobile enforcement unit outputs an audible alarm (¶0082), Lyles does not explicitly disclose setting off the alarm (of the parking meter) upon an expiration of the first timer. Hudson discloses this limitation: (Hudson ¶0105 disclosing that when the meter reservation timer is up, the status of the parking spot resets to become available; the resetting of the status may be indicated as changing the pin color to green; this occurs on the meter as well in ¶0091 which discloses the color beacon on the meter flashes green in available and may also be indicated in a green pin on the app; ¶0080 further indicates this by disclosing when the spot is changed to available the meter changes to green as opposed to red when unavailable; see also ¶0108). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyles to include that the parking meter has an alarm as taught by Hudson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lyles in order to quickly indicate a parking status to a user and convey levels of urgency (see ¶0058 of Hudson).

set off a second alarm at a predetermined time after an expiration of the second timer; 
Lyles discloses that a mobile enforcement unit may output an audible alarm once the maximum parking time concludes and the system updated the log to in-violation after an additional 15 minutes (¶0071 and ¶0082). Lyles does not explicitly disclose setting off the alarm (of the parking meter) at a predetermined time after an expiration of the second timer. Hudson discloses this limitation: (Hudson ¶0084 disclosing when the smart parking meter (for the actual parking time limit after payment received, e.g. second timer) expires, the meter may emit an alert or notification in the form of visual (i.e. red light) or auditory notification). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyles to include setting off the alarm (of the parking meter) at a predetermined time after an expiration of the second timer as taught by Hudson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lyles in order to quickly indicate a parking status to a user and convey levels of urgency (see ¶0058 of Hudson).

and reset the second timer upon receiving the second signal.
Lyles discloses initiating a second timer (Lyles ¶0070-¶0071 discloses that when an institution is authorizing payment for the parking (see ¶0066-¶0067, the institution returns a “yes” or true value when authorizing for a user, the institution authorizes a maximum parking time for the user (e.g. 2 hours, 30 minutes, etc.) (first timer); and once the maximum parking time concludes, and no payment has been remitted, the system can update the log after an additional 15 minutes (second timer)) to either in-violation or unauthorized), but does not explicitly disclose reset the second timer upon receiving the second signal. Hudson discloses this limitation: (Hudson ¶0139 discloses determining a violation has occurred once the vehicle remains parked in the spot beyond the timer, and ¶0140 discloses once the vehicle departs, the violation status is removed and the meter is reset to zero minutes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyles in view of Sadeghi to include resetting the second timer upon receiving the second signal as taught by Hudson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lyles in view of Sadeghi in order to provide improved parking meter systems (see ¶0007 of Hudson).

Lyles in view of Hudson further in view of Stefik discloses:
transmit a notification to a mobile device associated with the vehicle, wherein the notification is transmitted prior to the first timer expiring, wherein the notification includes an option to extend the first timer, and wherein a duration to extend can be selected using the mobile device; 
Lyles discloses transmitting a notification to a mobile device associated with the vehicle, (Lyles ¶0055 disclosing whitelist returning confirmation that the LPN is associated with the user contact information (e.g. email, phone number) and a supplied payment method which is rejected; the system serves a prompt to update the payment information via the supplied contact information (i.e. SMS, email); if the payment method only recently expired, the system marks the LPN in “grace period” and the user can supply the updated info via their app; also if the payment failed the system can mark the LPN is “grace period” as well, and initiate a timer for the grace period). Lyles does not explicitly disclose transmitting the notification prior to the first timer expiring, wherein the notification includes an option to extend the first timer, and wherein a duration to extend can be selected using the mobile device. Stefik discloses this limitation/concept: (Stefik ¶0112 disclosing a check-in grace period, the grace period representing an amount of time that a driver can park for free without checking in; ¶0114 also disclosing a parking variation where a first period of the parking may be free, i.e. 30 minutes; ¶0125 disclosing parking spaces having grace periods for arrival and check-in; ¶0126 disclosing a driver being sent an alert by phone, text, etc. if a grace period for a reservation is about to expire; the driver has a window of time to respond to the alert informing the parking services that they still need the space; may be charged extra to continue to hold the space (extending the first timer or grace period); also ¶0205 disclosing a parking scenario where the customer takes advantage of the free parking grace period (note the free parking is extended due to vendor validating); and once the server sends the customer an alert text message when there is 15 minutes left in the parking (prior to expiration period), asking whether she wants to extend parking, the customer responds with “30” meaning she wants to add 30 minutes to her parking time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyles in view of Hudson to include transmitting a notification to a mobile device associated with the vehicle, wherein the notification is transmitted prior to the first timer expiring, wherein the notification includes an option to extend the first timer, and wherein a duration to extend can be selected using the mobile device as taught by Stefik. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lyles in view of Hudson in order to avoid wasting parking resources (see ¶0125 of Stefik).

Lyles in view of Hudson further in view of Stefik further in view of Sadeghi discloses:
reset the first timer and initiate a second timer upon establishing a connection with the mobile device before the expiration of the first timer, wherein a duration of the second timer is based at least in part on a request conveyed in the connection; 
Lyles, while disclosing a first timer, does not explicitly disclose resetting the first timer. Sadeghi discloses this limitation: (Sadeghi ¶0105 disclosing the meter reservation timer (similar to grace period) where the user has the time to arrive at the parking spot, and once the amount of time allotted is up, the status of the reserved parking spot resets to become available). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyles in view of Hudson to include resetting the first timer as taught by Sadeghi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lyles in view of Hudson in order to manage parking spaces using artificial intelligence (see ¶0002 of Sadeghi).
Regarding the limitation of initiate a second timer upon the wireless communication module establishing a connection with a mobile device associated with the vehicle
Lyles discloses initiating a second timer (Lyles ¶0070-¶0071 discloses that when an institution is authorizing payment for the parking (see ¶0066-¶0067, the institution returns a “yes” or true value when authorizing for a user, the institution authorizes a maximum parking time for the user (e.g. 2 hours, 30 minutes, etc.) (first timer); and once the maximum parking time concludes, and no payment has been remitted, the system can update the log after an additional 15 minutes (second timer)) to either in-violation or unauthorized), but does not explicitly disclose initiate a second timer upon the wireless communication module establishing a connection with a mobile device associated with the vehicle before the expiration of the first timer, wherein a duration of the second timer 2 ACTIVE 63466912v4PATENT Application Serial No. 16/805,596Docket No. 120426.212600/USis based at least in part on a request conveyed in the connection. Hudson discloses this limitation: (Hudson ¶0092 disclosing once a vehicle is detected, the meter beings a grace period timer; ¶0092-¶0093 discloses once payment is processed/accepted the parking period beings, the parking period counts down the time the user purchased until the vehicle exits the place or the parking time expires (second timer); ¶0092 further discloses the grace period accrues until payment is received (before the first timer expires), if the grace period times out, a violation is determined; ¶0145 disclosing the driver/user paying with their phone via NFC, user holds phone to the reader and transmits data to validate the account (establishing connection with mobile device associated with vehicle, payment/parking request conveyed in the connection)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyles to include initiate a second timer upon the wireless communication module establishing a connection with a mobile device associated with the vehicle as taught by Hudson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lyles in order to provide improved parking meter systems (see ¶0007 of Hudson).

Claim 10: The system of claim 8, wherein the processor is further configured to establish communication with a remote server. (Lyles ¶0012 disclosing the camera unit as and kiosk and a local computer arranged in the parking structure, and a remote computer system (e.g. remote server); ¶0029 disclosing the communication module supporting communications with a remote computer system (e.g. remote server))

Claim 11: The system of claim 10, wherein the processor is further configured to receive an identifier of the vehicle from the remote server. (Lyles ¶0029 disclosing the communication module supporting communication with a remote server, and supporting wired or wireless communications with the entry cameras to receive images captured by the camera units and license plate numbers detected by the camera units)

Claim 12: The system of claim 10, the remote server is configured to: identify contact information associated with a user based on the identifier; (Lyles ¶0051 and ¶0052 disclosing identifying contact information that is associated with a license plate number; ¶0052 discloses the system can link a license plate number to the owner or operator contact information)

Lyles discloses transmitting a notification prior to the first timer expiring, but does not explicitly disclose generating a notification prior to the second timer expiring, wherein the notification is transmitted according to the contact information at a predetermined time prior to the second timer expiring. Sadeghi discloses this limitation:
 and generate a notification prior to the second timer expiring, wherein the notification is transmitted according to the contact information at a predetermined time prior to the second timer expiring. (Sadeghi ¶0123 and Fig. 6L disclosing a warning screen including a message that an allotted time for using a parking spot is expiring 5 minutes before the time expires; the app may issue the warning to alert the user and may be also through phone calls, emails, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyles in view of Hudson further in view of Stefik to include generating a notification prior to the second timer expiring, wherein the notification is transmitted according to the contact information at a predetermined time prior to the second timer expiring as taught by Sadeghi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lyles in view of Hudson further in view of Stefik in order to alert the user that the parking meter is expiring (see ¶0123 of Sadeghi).

Claim 13: The system of claim 10, wherein the remote server is configured to: register a user by obtaining a license plate number corresponding to the vehicle and the contact information associated with the user; (Lyles ¶0051 disclosing adding the (registering) the license plate number to the whitelist; the user may supply a license plate number and contact information (e.g. email address, phone number))
store a cumulative parking fee balance associated with the user; (Lyles ¶0113 disclosing a data log of license plate numbers that have citations issued with unpaid/outstanding payments or balances; the system can retrieve a current citation fee for each outstanding parking citation issued to this license plate number (the fee and license plate number is stored in the data log))
and receive a parking fee payment to be applied towards the cumulative parking fee balance. (Lyles ¶0113 disclosing initiating payment for each confirmed citation fee via payment method submitted by the user)

Claim 14: The system of claim 8, 
Lyles discloses that a mobile enforcement unit output an audible alarm when the vehicle is in violation (¶0082), but does not explicitly disclose that the first and second alarm, when set off, generates an audio or visual signal. Hudson discloses this limitation:
wherein each of the first and second alarms, when set off, generates an audio or visual signal. (Hudson ¶0058 disclosing alarms/notifications designating that a violation has occurred (i.e. time expired))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyles to include that the first and second alarm, when set off, generates an audio or visual signal as taught by Hudson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lyles in order to quickly indicate a parking status to a user and convey levels of urgency (see ¶0058 of Hudson).


Claim(s) 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyles (2020/0219390) in view of Stefik (2015/0138362).

Claim 15: Lyles discloses: A method comprising: detecting a presence of a vehicle by a sensor installed within or adjacent to a location designated for parking one or more vehicles (Lyles ¶0007 and ¶0009 disclosing detecting a license plate number captured by an entry camera unit (sensor) arranged near an entrance of a parking structure; ¶0023 further disclosing the forward-facing entry camera unit can also include a motion sensor; see also ¶0074 in detecting the vehicle, since the user may also authorize parking payment via an institution; ¶0029-¶0030 disclosing the processor detecting and extracting license plate numbers from entry cameras units (sensors) via the communication module (established communication with sensor and processor))
and generating a first signal by the sensor upon detecting an arrival of the vehicle at the location;  (Lyles ¶0030 discloses the processor extracting license plate numbers and transmitting the license plate number back to the kiosk (signaling) for further handling; this occurs for both entry and upon exit (signals), see ¶0029 and ¶0030; ¶0040 disclosing receipt of the images from the entry camera unit and the camera transmitting the images directly to the external computer system (also a signal); the license plate number of a vehicle can be extracted from these images; (see also ¶0043 for exit); 0007 and ¶0009 disclosing detecting a license plate number captured by an entry camera unit (sensor) arranged near an entrance of a parking structure; ¶0023 further disclosing the forward-facing entry camera unit can also include a motion sensor)
initiating a first timer by a parking meter in response to receiving the first signal; (Lyles ¶0007 disclosing detecting the license plate number in a first image capture by the entry camera unit; ¶0030 discloses the processor extracting license plate numbers and transmitting the license plate number back to the kiosk (signal) for further handling; ¶0007 and ¶0053-¶0054 disclosing after querying the whitelist in response to the license plate number labeled as unverified, initiating a timer (first timer) associated with the license plate number for a duration of a grace period; ¶0075 disclosing if payment for the license plate number is not received or validated by an external entity prior to expiration of the grace period, the system updates the data log to indicate that the license plate number is in-violation; ¶0082 disclosing when the data log returns an in-violation status of a license plate number, the mobile enforcement unit outputs an audible alarm)

Lyles in view of Stefik discloses:
transmitting a notification to a mobile device associated with the vehicle, wherein the notification is transmitted prior to the first timer expiring, wherein the notification includes an option to extend the first timer, and wherein a duration to extend can be selected using the mobile device; 
Lyles discloses transmitting a notification to a mobile device associated with the vehicle, (Lyles ¶0055 disclosing whitelist returning confirmation that the LPN is associated with the user contact information (e.g. email, phone number) and a supplied payment method which is rejected; the system serves a prompt to update the payment information via the supplied contact information (i.e. SMS, email); if the payment method only recently expired, the system marks the LPN in “grace period” and the user can supply the updated info via their app; also if the payment failed the system can mark the LPN is “grace period” as well, and initiate a timer for the grace period). Lyles does not explicitly disclose transmitting the notification prior to the first timer expiring, wherein the notification includes an option to extend the first timer, and wherein a duration to extend can be selected using the mobile device. Stefik discloses this limitation/concept: (Stefik ¶0112 disclosing a check-in grace period, the grace period representing an amount of time that a driver can park for free without checking in; ¶0114 also disclosing a parking variation where a first period of the parking may be free, i.e. 30 minutes; ¶0125 disclosing parking spaces having grace periods for arrival and check-in; ¶0126 disclosing a driver being sent an alert by phone, text, etc. if a grace period for a reservation is about to expire; the driver has a window of time to respond to the alert informing the parking services that they still need the space; may be charged extra to continue to hold the space (extending the first timer or grace period); also ¶0205 disclosing a parking scenario where the customer takes advantage of the free parking grace period (note the free parking is extended due to vendor validating); and once the server sends the customer an alert text message when there is 15 minutes left in the parking (prior to expiration period), asking whether she wants to extend parking, the customer responds with “30” meaning she wants to add 30 minutes to her parking time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyles to include transmitting a notification to a mobile device associated with the vehicle, wherein the notification is transmitted prior to the first timer expiring, wherein the notification includes an option to extend the first timer, and wherein a duration to extend can be selected using the mobile device as taught by Stefik. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lyles in order to avoid wasting parking resources (see ¶0125 of Stefik).

after transmitting the notification, receiving a request from the mobile device to extend the first timer; and in response to receiving the request, extending based on the request. 
Lyles discloses transmitting a notification to the mobile device associated with a user of the parking system, but does not explicitly disclose after transmitting the notification, receiving a request from the mobile device to extend the first timer; and in response to receiving the request, extending based on the request. Stefik discloses this limitation: (Stefik ¶0112 disclosing a check-in grace period, the grace period representing an amount of time that a driver can park for free without checking in; ¶0114 also disclosing a parking variation where a first period of the parking may be free, i.e. 30 minutes; ¶0125 disclosing parking spaces having grace periods for arrival and check-in; ¶0126 disclosing a driver being sent an alert by phone, text, etc. if a grace period for a reservation is about to expire; the driver has a window of time to respond to the alert informing the parking services that they still need the space; may be charged extra to continue to hold the space (extending the first timer or grace period); also ¶0205 disclosing a parking scenario where the customer takes advantage of the free parking grace period (note the free parking is extended due to vendor validating); and once the server sends the customer an alert text message when there is 15 minutes left in the parking (prior to expiration period), asking whether she wants to extend parking, the customer responds with “30” meaning she wants to add 30 minutes to her parking time, the server texts back confirming that the reservation is extended for 30 more minutes and logs the changes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyles to include after transmitting the notification, receiving a request from the mobile device to extend the first timer; and in response to receiving the request, extending based on the request as taught by Stefik. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lyles in order to avoid wasting parking resources (see ¶0125 of Stefik).

Claim 16: The method of claim 15, wherein a camera is configured to capture an image of a license plate of the vehicle and send a vehicle identifier derived from the image of the license plate to the parking meter. (Lyles ¶0007 disclosing the license plate number (identifier) being captured by a camera arrange near an entrance of the parking structure; ¶0029-¶0030 discloses a processor that extracts the license plate numbers from the images received from the entry and exit camera units; ¶0012 disclosing the method may be executed by entry/exit camera and/or a kiosk arranged in or near the parking structure to capture images and read license plate number of  vehicle entering and exiting; upon reading the license plate numbers, an image captured by the kiosk queries a whitelist of license plate numbers and imitate payment)

Claim 18: The method of claim 16, further comprising: 
identifying contact information associated with a user of the mobile device based on the identifier; wherein the notification is transmitted according to the contact information at a predetermined time prior to the first timer expiring.
Lyles discloses transmit a notification to a mobile device associated with the vehicle, wherein the notification is transmitted according to the contact information: (Lyles ¶0055 disclosing whitelist returning confirmation that the LPN is associated with the user contact information (e.g. email, phone number) and a supplied payment method which is rejected; the system serves a prompt to update the payment information via the supplied contact information (i.e. SMS, email); if the payment method only recently expired, the system marks the LPN in “grace period” and the user can supply the updated info via their app; also if the payment failed the system can mark the LPN is “grace period” as well, and initiate a timer for the grace period). Lyles does not explicitly disclose transmitting the notification at a predetermined time prior to the first timer expiring. Stefik discloses this limitation/concept: (Stefik ¶0112 disclosing a check-in grace period, the grace period representing an amount of time that a driver can park for free without checking in; ¶0114 also disclosing a parking variation where a first period of the parking may be free, i.e. 30 minutes; ¶0125 disclosing parking spaces having grace periods for arrival and check-in; ¶0126 disclosing a driver being sent an alert by phone, text, etc. if a grace period for a reservation is about to expire; the driver has a window of time to respond to the alert informing the parking services that they still need the space; may be charged extra to continue to hold the space (extending the first timer or grace period); also ¶0205 disclosing a parking scenario where the customer takes advantage of the free parking grace period (note the free parking is extended due to vendor validating); and once the server sends the customer an alert text message when there is 15 minutes left in the parking (predetermined time prior to expiration period), asking whether she wants to extend parking, the customer responds with “30” meaning she wants to add 30 minutes to her parking time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyles to include identifying contact information associated with a user of the mobile device based on the identifier; wherein the notification is transmitted according to the contact information at a predetermined time prior to the first timer expiring as taught by Stefik. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lyles in order to avoid wasting parking resources (see ¶0125 of Stefik).

Claim 19: The method of claim 15, further comprising: registering a user by obtaining a license plate number corresponding to the vehicle and contact information associated with the user; (Lyles ¶0051 disclosing adding the (registering) the license plate number to the whitelist; the user may supply a license plate number and contact information (e.g. email address, phone number))
storing a cumulative parking fee balance associated with the user; (Lyles ¶0113 disclosing a data log of license plate numbers that have citations issued with unpaid/outstanding payments or balances; the system can retrieve a current citation fee for each outstanding parking citation issued to this license plate number (the fee and license plate number is stored in the data log))
and receiving a parking fee payment to be applied towards the cumulative parking fee balance. (Lyles ¶0113 disclosing initiating payment for each confirmed citation fee via payment method submitted by the user)

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyles (2020/0219390) in view of Stefik (2015/0138362) further in view of Hudson (2018/0025550).

Claim 20: The method of claim 19, 
Lyles discloses that a mobile enforcement unit output an audible alarm when the vehicle is in violation (¶0082), but does not explicitly disclose that the alarm, when set off, generates an audio or visual signal. Hudson discloses this limitation:
wherein the alarm, when set off, generates an audio or visual signal. (Hudson ¶0058 disclosing alarms/notifications designating that a violation has occurred (i.e. time expired))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyles in view of Stefik to include that the alarm, when set off, generates an audio or visual signal as taught by Hudson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lyles in view of Stefik in order to quickly indicate a parking status to a user and convey levels of urgency (see ¶0058 of Hudson).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyles (2020/0219390) in view of Stefik (2015/0138362) further in view of Hudson (2018/0025550) further in view of Marzec (2013/0113604.

Claim 9: The system of claim 8, 
Lyles discloses the mobile enforcement personnel (attendant) may receive electronic messages, but does not explicitly disclose that the first signal and second signal (corresponding to arrival and departure of the vehicle) are transmitted to a mobile device of a parking attendant. Marzec discloses this limitation: 
wherein the first signal and second signal are transmitted to a mobile device of a parking attendant. (Marzec ¶0040 disclosing the driver device and valet device being mated when the driver arrives; when the driver is ready to leave the driver engages with the driver device and valet device receives the retrieve signal (second signal indicating departure))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyles in view of Stefik further in view of Hudson to include that the first signal and second signal are transmitted to a mobile device of a parking attendant as taught by Marzec since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/DIONE N. SIMPSON/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628